Citation Nr: 1232369	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had service with the Alabama Army National Guard for many years, apparently from 1967 to May 2000; beginning in 1978, he had a lengthy period of full-time reserve service authorized under 32 U.S.C.A. § 502(f) (West 2002).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The veteran requested a hearing before the Board by Videoconference.  The requested hearing was conducted by the undersigned Veterans Law Judge in Washington, DC, in July 2012, with the Veteran testifying from the RO. 

The claim for service connection for chest pain and the claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was treated for hemorrhoids during periods of full-time reserve component service.  

2.  The Veteran and his wife are competent to testify to the chronicity of hemorrhoids.



CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are met.  32 U.S.C.A. § 502(f) (West 2002); 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.304, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim for service connection for hemorrhoids.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist with regard to that claim is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Active duty for training (ACDUTRA) includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401 or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (holding that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  

In this case, the Veteran's official records, including Orders associated with the record, establish that the Veteran was called to full-time active duty by the Secretary o the Army under 32 U.S.C.A. § 502.  As such, the Veteran's full-time reserve component service may be treated as active duty for training (ACDUTRA or ADT) for purposes of veterans' benefits.  When a service member is performing ADT, and is disabled by a disease or injury during that ADT, the disability incurred during the ADT is considered active service and service connection may be granted for the disability.

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; 
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease. 

Analysis

The Veteran's service treatment records disclose that he sought medical evaluation in 1981, during ADT, for symptoms for which a diagnosis of hemorrhoids was assigned.  Later service treatment records reflect that hemorrhoids were again treated in 1989.  

The report of VA examination conducted in 2006 discloses that non-thrombosed hemorrhoids were present.  The Veteran reported that he had periods of exacerbation of hemorrhoids at unpredictable intervals.

There is no notation in the service treatment records or in reports of physical examinations conducted after 1989 that the Veteran he continued to suffer from hemorrhoids chronically.  However, the Veteran has testified that he continued to suffer from hemorrhoids chronically and continuously from time to time after he first had the symptoms.  The Veteran's wife submitted an August 2012 letter detailing her observations that the Veteran continued to have the same symptoms of chronic rectal pain that he had since hemorrhoids were first diagnosed.

The Board finds that, once the diagnosis of hemorrhoids is assigned by a medical professional, a lay person is competent to report that they have the same symptoms.  Although the continuation of the diagnosis of hemorrhoids was not confirmed until VA examination was about six years after the Veteran's service, there is no information of record which suggests that the Veteran's report of chronicity of hemorrhoids after service is not credible.  

Moreover, there is no evidence that the hemorrhoids have resolved since the 2006 VA examination, and the Veteran has testified that he has not undergone surgical treatment for his hemorrhoids.  The Board finds that the evidence is at least in equipoise to warrant a grant of service connection for hemorrhoids.  The claim may be granted.


ORDER

The appeal for service connection for hemorrhoids is granted.


REMAND

The record, including the electronic (virtual) record associated with the claims file, does not include private of VA treatment records following the July 2006 VA examination, other than the report of a 2009 VA examination.  The available records should be obtained to determine whether there is medical opinion as to the cause of the Veteran's chest pain.  The Veteran testified at his 2012 Videoconference hearing that there is no resolution as to what causes chest pain.  However, it is the Board's opinion that a further attempt should be made to obtain records and medical opinion prior to appellate review of the claim.  

The Veteran testified that he has held two part-time jobs since his service separation in 2000, but those jobs were seasonal and resulted in marginal income.  The VA examiners stated that the Veteran's service-connected sleep apnea, left and right foot disabilities, neck pain and degenerative disc disease, right and left knee arthritis, hearing loss, tinnitus, and hypertension, do not preclude substantial gainful employment.  However, the Board "may not reject [a] claim [for TDIU] without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal."  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (2001).  Independent evidence that there is some type of more than marginal employment the Veteran can perform, given his educational and occupational history, should be developed.

Accordingly, the case is REMANDED for the following action:
1.  Obtain complete VA outpatient treatment records from the date of the Veteran's August 2005 claim to the present, to include cardiology examination or treatment; associate such records with the Veteran's claims file or virtual claims file. 

2.  Afford the Veteran an opportunity to identify any non-VA clinical records, or alternative records, employment clinical records, records of attempts to obtain employment, records showing that potential employers have declined to hire him because of his service-connected disabilities, or other records which might substantiate his claim that he has chronic chest pain or his claim for TDIU. 

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  If records obtained after instructions in paragraphs #1 and #2 are conducted do not identify the cause of the Veteran's complaints of chest pain, the Veteran should be scheduled for VA examination as necessary to determine whether the Veteran has chronic chest pain and to identify the etiology of such pain.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss: service treatment records, to include notations regarding chest pain and evaluations of chest pain, and post-service clinical records regarding chest pain and evaluations of chest pain.  After all relevant evidence in the claims file is reviewed, the appropriate VA examiner(s) should offer an opinion as to the following: 

(a).  Does the Veteran manifest chronic, if intermittent, chest pain?  

(b)  Is it at least as likely as not (50 percent or greater probability) that current complaints of chest pain were first manifested during the Veteran's reserve service beginning in 1978?  Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

(c).  What is the likely cause of the Veteran's current chest pain?  Explain the rationale for your answers to the questions in this paragraph.  
 
If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

4.  Ask the Veteran to provide records showing his earned income, that is, income other than retirement or disability benefits, since August 2005, such as tax records, the Veteran's record of wages from the Social Security Administration, or similar records.  

As the Veteran to provide a list of the employment or other income producing activities he has engaged in sine his service separation in May 2000 and any educational attainments not shown in the record.

Ask the Veteran to identify any applications for benefits, vocational rehabilitation, or the like, that he has submitted since August 2005.

5.  Ask a reviewer to review the Veteran's current VA and non-VA clinical records, the reports of VA examinations, and a list of the Veteran's service-connected disabilities, as well as any other evidence obtained during the course of this Remand.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities, individually and in the aggregate, on his employability.  The examiner should opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  After reviewing the evidence to assure that VA's duties to notify and assist the Veteran have been met, and after reviewing the VA examination report to assure that the report is complete, the claims should be readjudicated.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC.  The Veteran and his accredited representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


